                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JENNIFER CAMACHO,
JENNIFER CAMACHO as next best friend of
JASMIN E. VELEZ, and
JENNIFER CAMACHO as next best friend of
DANIEL VELEZ,

               Plaintiffs,                                   C.A. NO.: 1:19-cv-10378-RWZ

       vs.

HANNAH ROBBINS and MICHAEL ROBBINS,

               Defendants.


             JOINT DISCOVERY PLAN PURSUANT TO LOCAL RULE 16.1(D)

       Pursuant to Local Rule 16.1(D), the parties submit the following joint discovery plan:

I.     AGENDA OF MATTERS

       The primary matters to be discussed at the scheduling conference are as follows:

       1.      The parties’ proposed pretrial schedule set forth below.

       2.      Written discovery anticipated by each side.

       3.      Documents to be provided by each side.

       4.      Depositions to be taken by each side.

II.    PROPOSED PRETRIAL SCHEDULE

       After conferring in accordance with Local Rule 16.1, the parties have reached agreement

on the proposed discovery plan and schedule for filing motions set forth below:

       A.      PROPOSED DISCOVERY PLAN

       1.      The scope of discovery in this matter shall conform to the requirements set forth

               in Fed. R. Civ. P. 26(b).


                                                1
2.   Taking into account the desirability of conducting phased discovery, the parties

     propose the following schedule:

     PHASE I: Developing information needed for a realistic assessment of the case.

     a.     Initial disclosures prepared in accordance with Fed. R. Civ. P. 26(a)(1)

            will be exchanged by May 31, 2019.

     b.     All fact discovery, including depositions (but excluding expert

            depositions), will be completed on or before September 30, 2019.

     b.     The parties will be limited to twenty-five (25) interrogatories per side, in

            accordance with Local Rule 26.1(c).

     c.     The parties will be limited to twenty-five (25) requests for admissions per

            side, in accordance with Local Rule 26.1(c).

     d.     The parties will be limited to two (2) separate sets of requests for

            production per side, in accordance with Local Rule 26.1(c).

     PHASE II: Developing information needed to prepare for trial.

     a.     Plaintiffs will provide his expert witness disclosure to the defendants in

            accordance with Fed. R. Civ. P. 26(a)(2) on or before November 30, 2019.

     b.     Depositions of the Plaintiffs’ expert witnesses will be conducted on or

            before December 30, 2019.

     c.     Defendants will provide its expert witness disclosure to the plaintiffs in

            accordance with Fed. R. Civ. P. 26(a)(2) on or before December 30, 2019.

     d.     Depositions of the Defendants’ expert witnesses will be conducted on or

            before January 31, 2020.




                                     -2-
         B.     PROPOSED SCHEDULE FOR FILING MOTIONS

         1.     All motions for amendments to pleadings will be filed and served on or before

                June 30, 2019.

         2.     Fed. R. Civ. P. 56 motions will be filed and served on or before December 31,

                2019.

         3.     Oppositions to Fed. R. Civ. P. 56 motions will be filed and served on or before

                January 31, 2020.

III.     CERTIFICATIONS

         The certifications required by Local Rule 16.1(D)(3) will be filed separately by each

party.




Respectfully submitted,
Plaintiffs,                                           Defendants,
By their attorney,                                    By their attorney,


/s/ John Lee Diaz                                     /s/ David M. Lentini, II

John Lee Diaz, Esquire                                David M. Lentini, II, Esquire
B.B.O. # 542819                                       B.B.O. # 666501
Law Office of John Lee Diaz                           Law Office of Patrice L. Simonelli
801C Tremont Street                                   29 Crafts Street, Suite 200
Boston, MA 02118                                      Newton, MA 02458
617-445-7900                                          617-244-0016
djdlala1989@aol.com                                   dlentini@geico.com



Dated: April 16, 2019




                                                -3-
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF System will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants this 16th day of
April, 2019.

       John Lee Diaz, Esq.
       Law Office of John Lee Diaz
       801C Tremont Street
       Boston, MA 02118


                                                  /s/ David M. Lentini, II
                                                  _____________________________
                                                  David M. Lentini, II, Esq.




                                                -4-
